DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on March 1, 2022 has been entered.  Claims 1-22 have been canceled.  Claims 23-42 have been added.  Claims 23-42 are pending in this application.  

Claim Objections
3.	Claims 41-42 are objected to because of the following informalities:
In claims 41 and 42, the limitation "a system comprising the apparatus of claim 37"   should be amended to read ---a system comprising the apparatus of claim 40---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the piezoelectric signal threshold" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the claim recites “adding each difference of a buffer value and the second DC offset which exceeds the second DC offset” which is unclear because how can the second DC offset exceeds the second DC offset?  Therefore it is unclear exactly what this limitation means as currently recited.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 23-24, 26, 28-30 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2019/0050080, cited in IDS dated 12/29/2021) in view of Soss (US 2006/0293864), and further in view of Yang et al. (US 2019/0332176). 
	Regarding claim 23, Bagheri discloses a method of processing signals from a touch panel which comprises a layer of piezoelectric material arranged between a plurality of first electrodes and at least one second electrode (Figs 1 and 5; [0059], [0111], e.g., piezoelectric material 9 is disposed between a plurality of first electrodes 7 and at least one second electrode 8), the method comprising: 
receiving one or more piezoelectric signals from the first electrodes ([0089], [0117], e.g., the input signal 10 received from the first electrodes 7 includes a current signal I.sub.piezo(t)), 
integrating the one or more piezoelectric signals to determine respective force values ([0070], [0089]-[0090], [0102], e.g., calculate respective pressure values 20 based on integrated output voltage signal V.sub.piezo(t))).  
Bagheri does not specifically disclose the method comprising:
correcting each piezoelectric signal to remove a first DC offset;
maintaining a buffer storing buffer values, the buffer values corresponding to a preceding period;  
determining whether one or more user interactions are occurring based on a gradient and a variance calculated for the buffer values; and 
in response to determining that no user interactions are occurring, updating a second DC offset value; and
calculating corrected force values based on the force values and the second DC offset value.
Soss discloses a method of processing signals from a force-based input device (Fig.,1; [0021], [0023], e.g., the force-based input device may include piezoelectric), the method comprising: 
receiving one or more piezoelectric signals from a plurality of force sensors ([0004], [0019], [0023], e.g., the plurality of force sensors includes a plurality of piezoelectric sensors outputting a plurality of force sensor signals); 
correcting each piezoelectric signal to remove a first DC offset ([0021], e.g., subtracting a baseline estimate102 from the force sensor signal to obtain a corrected force sensor signal); 
maintaining force values corresponding to a preceding period ([0021], e.g., a maximum value, a minimum value and a range value provide an indication of the recent history of the force sensor signal); 
determining whether one or more user interactions are occurring based on a gradient and a variance calculated for the force values ([0021]-[0022], e.g., determine whether a touch event is occurring based on the range value (that is, the maximum value minus the minimum value or peak-peak value)); 
in response to determining that no user interactions are occurring, updating a second DC offset value (Figs 1 and 4; [0021], [0035], e.g., updating a previous determined baseline when there is no touch event); and
calculating corrected force values based on force values and the second DC offset value ([0021], [0035], e.g., obtain corrected force values based on force values and the updated baseline).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Soss in the invention of Bagheri for calculating corrected force values based on force values and a second DC offset value in order to provide compensation for a force-based input device that can enhance the accuracy in determining the location and magnitude of an applied force (Soss, [0007]).  
Bagheri in view of Soss does not specifically disclose maintaining a buffer storing the force values.  
 However, Yang discloses maintaining a buffer storing force values ([0108], [0115]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yang in the invention of Bagheri in view of Soss for maintaining a buffer for storing force values in order to determine whether a touch event is occurred based on the force values stored in the buffer.  

Regarding claim 24, Bagheri in view of Soss and Yang discloses the method according to claim 23.  Soss further discloses wherein correcting each piezoelectric signal to remove the respective first DC offset comprises, for each piezoelectric signal, calculating a corrected piezoelectric value by subtracting a first DC offset value from the piezoelectric signal ([0021], [0023], e.g., calculating a corrected force sensor signal by subtracting a baseline estimate 102 from the force sensor signal). 

	Regarding claim 26, Bagheri in view of Soss and Yang discloses the method according to claim 23.  Soss further disclose wherein determining whether one or more user interactions are occurring based on the gradient and the variance calculated for the buffer values comprises calculating a gradient value ([0021], e.g., the decaying minimum and maximum values) and a variance value of the buffer values (e.g., the range value). Yang further discloses calculating an average value of the force values ([0115]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bagheri in view of Soss and Yang for calculating an average value of force values corresponding to a preceding period in order to updated the baseline using the average value of the force values.  

Regarding claim 28, Bagheri in view of Soss and Yang discloses the method according to claim 23.  Soss further discloses wherein the buffer values comprise force values corresponding to the preceding period ([0021], [0028], e.g., the maximum value, the minimum value and the range value comprises force sensor value of the previous period). 

	Regarding claim 29, Bagheri in view of Soss and Yang discloses the method according to claim 28.  Soss further discloses the method according to claim 28, wherein calculating corrected force values based on the force values and the second DC offset value comprises subtracting the second DC offset value from each force value ([0021], e.g., subtract the updated baseline from each force sensor signal). 
	
	Regarding claim 30, Bagheri in view of Soss and Yang discloses the method according to claim 23.  Soss further discloses wherein the buffer values comprise corrected piezoelectric signal values corresponding to the preceding period ([0021], [0028], e.g., the maximum value, the minimum value and the range value comprises force sensor value of the previous period).   

	Regarding claim 37, Bagheri discloses apparatus for processing signals from a touch panel which comprises a layer of piezoelectric material arranged between a plurality of first electrodes and at least one second electrode (Figs 1 and 5; [0059], [0111], e.g., piezoelectric material 9 is disposed between a plurality of first electrodes 7 and at least one second electrode 8), the apparatus configured to: 
receive one or more piezoelectric signals from the first electrodes ([0089], [0117], e.g., the input signal 10 received from the first electrodes 7 includes a current signal I.sub.piezo(t)); and 
integrate the one or more piezoelectric signals to determine respective force values ([0070], [0089]-[0090], [0102], e.g., calculate respective pressure values 20 based on integrated output voltage signal V.sub.piezo(t))).  
Bagheri does not specifically disclose the apparatus configured to:
correct each piezoelectric signal to remove a first DC offset; 
maintain a buffer storing buffer values comprising corrected piezoelectric signal values corresponding to a preceding period; 
determine whether one or more user interactions are occurring based on a gradient and a variance calculated for the buffer values; and 
in response to determining that no user interactions are occurring, to update a second DC offset value; and
calculate corrected force values based on the force values and the second DC offset value.
However, Soss discloses a force-based input device (Fig.,1; [0021], [0023], e.g., the force-based input device may include piezoelectric), the force-based input device configured to: 
receive one or more piezoelectric signals from a plurality of force sensors ([0004], [0019], [0023], e.g., the plurality of force sensors includes a plurality of piezoelectric sensors outputting a plurality of force sensor signals); 
correct a piezoelectric signal to remove a first DC offset ([0021], e.g., subtracting a baseline estimate 102 from the force sensor signal to obtain a corrected force sensor signal); 
maintain force values, the force values comprising corrected piezoelectric signal values corresponding to a preceding period ([0021], e.g., storing a maximum value, a minimum value and a range value that provides an indication of the recent history of the force sensor signal);
determine whether one or more user interactions are occurring based on a gradient and a variance calculated for the buffer values ([0021]-[0022], e.g., determine whether a touch event is occurring based on the range value (that is, the maximum value minus the minimum value or peak-peak value)); 
in response to determining that no user interactions are occurring, to update a second DC offset value (Figs 1 and 4; [0021], [0035], e.g., updating a previous determined baseline when there is no touch event); and
calculate corrected force values based on force values and the second DC offset value ([0021], [0035], e.g., obtain corrected force values based on force values and the updated baseline).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Soss in the invention of Bagheri for calculating corrected force values based on force values and a second DC offset value in order to provide compensation for a force-based input device that can enhance the accuracy in determining the location and magnitude of an applied force (Soss, [0007]).  
Bagheri in view of Soss does not specifically disclose maintaining a buffer storing the force values.  
 However, Yang discloses maintaining a buffer storing force values ([0108], [0115]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yang in the invention of Bagheri in view of Soss for maintaining a buffer for storing force values in order to determine whether a touch event is occurred based on the force values stored in the buffer.  

	Regarding claim 38, Bagheri further discloses a system comprising the apparatus of claim 37 (Fig. 5; [0109], e.g., a system 42), the system further comprising:
a touch panel ([0110], e.g., touch panel 43) which comprises the layer of piezoelectric material arranged between the plurality of first electrodes and the at least one second electrode ([0060], [0111], e.g., the piezoelectric material 9 is between the first electrodes 7 and the one second electrode 8); and 
a plurality of force channels, each force channel connected to a respective first electrode of the plurality of first electrodes ([0114]-[0115], e.g., a plurality of force amplifiers 48 connected to a respective first electrode 7).  

Regarding claim 39, Bagheri further discloses a system comprising the apparatus of claim 37 (Fig. 5; [0109], e.g., a system 42), the system further comprising:
a touch panel ([0110], e.g., touch panel 43) which comprises the layer of piezoelectric material arranged between the plurality of first electrodes and the at least one second electrode ([0060], [0111], e.g., the piezoelectric material 9 is between the first electrodes 7 and the one second electrode 8); and 
a plurality of force channels, each force channel connected to a respective first electrode of the plurality of first electrodes ([0114]-[0115], e.g., a plurality of force amplifiers 48 connected to a respective first electrode 7).  
Bagheri further discloses wherein a single force channel can be configured to address the plurality of first electrodes (Fig. 8; [0149], e.g., the input signals 10 from a first electrode 7 are connected to a single charge amplifier 52b by a second multiplexer 49b).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the invention of Bagheri in view of Soss for connecting two or more of the plurality of first electrodes to a force channel by a multiplexer so that the number of force channels decreases to a half of a plurality of first electrodes, thereby reducing the manufacturing cost and structure configuration. 

Regarding claim 40, Bagheri discloses an apparatus for processing signals from a touch panel which comprises a layer of piezoelectric material arranged between a plurality of first electrodes and at least one second electrode (Figs 1 and 5; [0059], [0111], e.g., piezoelectric material 9 is disposed between a plurality of first electrodes 7 and at least one second electrode 8), the apparatus configured to:
receive one or more piezoelectric signals from the first electrodes ([0089], [0117], e.g., the input signal 10 received from the first electrodes 7 includes a current signal I.sub.piezo(t)); and 
integrate the one or more piezoelectric signals to determine respective force values ([0070], [0089]-[0090], [0102], e.g., calculate respective pressure values 20 based on integrated output voltage signal V.sub.piezo(t))).  
Bagheri does not specifically disclose the apparatus configured to: correct each piezoelectric signal to remove a first DC offset; maintain a buffer storing buffer values comprising force values corresponding to a preceding period; determine whether one or more user interactions are occurring based on a gradient and a variance calculated for the buffer values; and in response to determining that no user interactions are occurring, to update a second DC offset value; and calculate corrected force values based on the force values and the second DC offset value.
However, Soss discloses a force-based input device (Fig.,1; [0021], [0023], e.g., the force-based input device may include piezoelectric), the force-based input device configured to: 
receive one or more piezoelectric signals from a plurality of force sensors ([0004], [0019], [0023], e.g., the plurality of force sensors includes a plurality of piezoelectric sensors outputting a plurality of force sensor signals); 
correct a piezoelectric signal to remove a first DC offset ([0021], e.g., subtracting a baseline estimate 102 from the force sensor signal to obtain a corrected force sensor signal); 
maintain force values, the force values corresponding to a preceding period ([0021], e.g., storing a maximum value, a minimum value and a range value that provides an indication of the recent history of the force sensor signal);
determine whether one or more user interactions are occurring based on a gradient and a variance calculated for the buffer values ([0021]-[0022], e.g., determine whether a touch event is occurring based on the range value (that is, the maximum value minus the minimum value or peak-peak value)); 
in response to determining that no user interactions are occurring, to update a second DC offset value (Figs 1 and 4; [0021], [0035], e.g., updating a previous determined baseline when there is no touch event); and
calculate corrected force values based on force values and the second DC offset value ([0021], [0035], e.g., obtain corrected force values based on force values and the updated baseline).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Soss in the invention of Bagheri for calculating corrected force values based on force values and a second DC offset value in order to provide compensation for a force-based input device that can enhance the accuracy in determining the location and magnitude of an applied force (Soss, [0007]).  
Bagheri in view of Soss does not specifically disclose maintaining a buffer storing the force values.  
 However, Yang discloses maintaining a buffer storing force values ([0108], [0115]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Yang in the invention of Bagheri in view of Soss for maintaining a buffer for storing force values in order to determine whether a touch event is occurred based on the force values stored in the buffer.  

	Regarding claim 41, Bagheri further discloses a system comprising the apparatus of claim 40 (Fig. 5; [0109], e.g., a system 42), the system further comprising:
	a touch panel ([0110], e.g., touch panel 43) which comprises the layer of piezoelectric material arranged between the plurality of first electrodes and the at least one second electrode ([0060], [0111], e.g., the piezoelectric material 9 is between the first electrodes 7 and the one second electrode 8); and 
	a plurality of force channels, each force channel connected to a respective first electrode of the plurality of first electrodes ([0114]-[0115], e.g., a plurality of force amplifiers 48 connected to a respective first electrode 7).  

	Regarding claim 42, Bagheri further discloses a system comprising the apparatus of claim 40 (Fig. 5; [0109], e.g., a system 42), the system further comprising:
a touch panel ([0110], e.g., touch panel 43) which comprises the layer of piezoelectric material arranged between the plurality of first electrodes and the at least one second electrode ([0060], [0111], e.g., the piezoelectric material 9 is between the first electrodes 7 and the one second electrode 8); and 
a plurality of force channels, each force channel connected to a respective first electrode of the plurality of first electrodes ([0114]-[0115], e.g., a plurality of force amplifiers 48 connected to a respective first electrode 7).  
Bagheri further discloses wherein a single force channel can be configured to address the plurality of first electrodes (Fig. 8; [0149], e.g., the input signals 10 from a first electrode 7 are connected to a single charge amplifier 52b by a second multiplexer 49b).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the invention of Bagheri in view of Soss for connecting two or more of the plurality of first electrodes to a force channel by a multiplexer so that the number of force channels decreases to a half of a plurality of first electrodes, thereby reducing the manufacturing cost and structure configuration. 

8.	Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2019/0050080) in view of Soss (US 2006/0293864) and Yang et al. (US 2019/0332176), and further in view of Shutzberg et al. (US 2019/0102031).  
	Regarding claim 33, Bagheri in view of Soss and Yang does not disclose the method according to claim 23, wherein the second DC offset value is initialised to zero upon commencing the method.  
	However, Shutzberg discloses a method of processing force signals from a force sensor (Fig. 5; [0080]) wherein a second DC offset value is initialized to zero upon commencing the method (Figs 4-5; [0072], [0081] e.g., the baseline force value 408 may be given an initial value of zero). 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the teachings of Shutzberg in the invention of Bagheri in view of Soss and Yang for initializing a second DC offset value to zero upon commencing the method so that a DC offset value can be updated over time to track or correlate with the current force sensor value of a force sensor.

9.	Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2019/0050080, cited in IDS dated 12/29/2021) in view of Soss (US 2006/0293864) and Yang et al. (US 2019/0332176), and further in view of Hills et al. (US 2015/0103043).  
	Regarding claim 34, Bagheri in view of Soss and Yang does not disclose the method according to claim 23, wherein receiving one or more piezoelectric signals from the first electrodes comprises receiving two or more piezoelectric signals, the method further comprising: subtracting a common mode value obtained as an average across all of the two or more piezoelectric signals from each piezoelectric signal.  
	However, Hills discloses a method of processing capacitive data from a touch panel (Fig. 17A; [0144]) 	wherein receiving one or more capacitive values from a plurality of sensors  comprises receiving two or more capacitive values, the method further comprising: subtracting a common mode value obtained as an average across all of the two or more capacitive values from each capacitive value ([0144]-[0145], e.g., after the average is calculated in step 1760, it may be subtracted from the raw capacitance values of all of the sensors in step 1780).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the teachings of Hills in the invention of Bagheri in view of Soss and Yang for subtracting a common mode value from each piezoelectric signal so that noises of force detection can be zeroed out (see [0145] of Hills). 

10.	Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2019/0050080, cited in IDS dated 12/29/2021) in view of Soss (US 2006/0293864) and Yang et al. (US 2019/0332176), and further in view of Chou et al. (US 2017/0255329).    
	Regarding claim 35, Bagheri in view of Soss and Yang does not specifically disclose the method according to claim 23, wherein calculating corrected force values based on the force values and the second DC offset value comprises, for each corrected force value, multiplying by a respective calibration coefficient to compensate for geometric effects of the position of the corresponding first electrode within the touch panel.
	However, Chou discloses a touch detection method wherein calculating corrected sensing signals comprises: for each sensing signal, multiplying by a respective calibration coefficient to compensate for geometric effects of position of a corresponding touch portions within a touch panel (Figs 2 and 4; [0015]-[0022], [0028]-[0031], table 1, e.g., multiplying the variation ΔVa2 with the calibration parameter P (P1, Pi) to compensate for various areas and shapes of a corresponding touch portions A1, Ai).  
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the teachings of Chou in the invention of Bagheri in view of Soss and Yang for multiplying each corrected force value by a respective calibration coefficient to compensate for geometric effects of position of a corresponding first electrode so that the decrease of accuracy of force detection caused by various areas and shapes of first touch electrode can be prevented.  

11.	Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (US 2019/0050080, cited in IDS dated 12/29/2021) in view of Soss (US 2006/0293864) and Yang et al. (US 2019/0332176), and further in view of Chen et al. (US 2018/0307365, cited in IDS dated 12/29/2021).  
	Regarding claim 36, Bagheri further discloses the method according to claim 23, wherein each corrected force value corresponds to a first electrode location, wherein the first electrode locations are spaced apart along a direction (Fig. 5; e.g., first electrode locations 7 are spaced apart along X-direction).  
	Bagheri in view of Soss and Yang does not disclose the method further comprising: determining whether the corrected force values include one or more candidate peaks, each candidate peak corresponding to a local maximum of the corrected force values; and in response to at least one candidate peak exceeds a minimum force threshold: interpolating the corrected force values; and estimating a number of peak coordinates and corresponding peak force values based on the interpolated force values and the candidate peaks which exceed the minimum force threshold. 
	However, Chen discloses a method of processing a plurality of force values (Fig. 1; [0025], [0032], e.g., the controller 114 is configured to process a plurality of force values), each force value corresponding to a sensor location (Figs 1-2; [0028], e.g., each force value is corresponding to a sensor location 1123), wherein the sensor locations are spaced apart along a direction (Fig. 3; [0035], e.g., the force sensors 1123 are spaced along a row direction), the method comprising:
	receiving the plurality of force values (Fig. 4A; [0038], e.g., receive the plurality of force values);
	determining whether the plurality of force values include one or more candidate peaks (Figs 3 and 4A; [0038], e.g., the plurality of force values include candidate peaks P23, P24, P33 and P34),
	each candidate peak corresponding to a local maximum of the plurality of fore values (see Fig. 3; [0038], e.g., each candidate peak P23, P24, P33 or P34 corresponds to a local maximum of force values);
	in response to at least one candidate peak exceeds a minimum force threshold ([0038], e.g., the candidate peaks P23, P24, P33 and P34 exceed a first threshold TH1);
	interpolating the plurality of force values (Fig. 3; [0038]-[0039], e.g., interpolating the force values P23, P24, P33 or P34);
	estimating a number of peak coordinates and corresponding peak force values based on the interpolated force values and the candidate peaks which exceed the minimum force threshold (Figs 3 and 4B; [0037], [0044]-[0046], [0049], [0052], e.g., . calculating every touch position Ts and corresponding force values by interpolation operation using the candidate peaks).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use the teachings of Chen in the invention of Bagheri in view of Soss and Yang for estimating a number of peak coordinates and corresponding force values by using interpolation operation in order to provide more accurate positions of user interactions.     

Allowable Subject Matter
12.	Claims 25, 27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Watazu et al. (US 2017/0052074) discloses generating corrected pressure values by subtracting the amount of drift noise from acquired piezoelectric output.
	Gowreesunker (US 2016/0077641) discloses calculating a mean signal value and a variance value for a plurality of touch electrodes of a touch screen.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623